Citation Nr: 0731111	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a disability of the thoracic spine. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1985 to May 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction of the veteran's claims was later 
transferred to the Portland, Oregon RO.

A Travel Board hearing was scheduled for May 7. 2007, and the 
veteran failed to appear.  The veteran did not file a motion 
for a new hearing date within 15 days following the hearing 
date.  Accordingly, the case will be processed as though the 
request for a hearing had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2007). 


FINDINGS OF FACT

1.  The veteran's thoracic spine disability is not manifested 
by ankylosis or incapacitating episodes. 

2.  The veteran has one service-connected disability 
evaluated as 40 percent disabling, which does not meet the 
threshold requirements for a TDIU.

3.  The veteran is not precluded from securing and following 
some form of substantially gainful employment as a result of 
his service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
thoracic spine disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a Diagnostic Code 
5291 (effective prior to September 26, 2003), Diagnostic Code 
5293 (effective from September 23, 2002 to September 25, 
2003), Diagnostic Codes 5235-5243 (2007).

2.  Criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006), are examined.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, VA 
must indicate which portion of that information should be 
provided by the veteran, and which portion VA will try to 
obtain on the veteran's behalf, which was accomplished via 
letters dated in April 2003 and May 2003.  These letters also 
informed the veteran that the evidence should show that his 
service-connected disability had increased in severity and 
informed him of the information and evidence necessary to 
substantiate his claim for a TDIU.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A.  § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
the following:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 484.  The veteran has not 
received notice regarding the evidence and information 
necessary to substantiate the effective date of an increased 
evaluation in a timely fashion; he received such notice in 
March 2006.  

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claims considered herein.  
Moreover, the Board can proceed with adjudication of the 
present claim on appeal because the AOJ can address any 
notice defect with respect to the effective date element when 
effectuating the award as explained below.  Thus, VA's 
failure to readjudicate the veteran's claim for an increased 
evaluation following proper notice has caused the veteran no 
harm.  Furthermore, because the veteran's claim for a TDIU is 
denied hereinbelow, any issues with respect to downstream 
elements have been rendered moot.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice in a 
timely fashion, except for notice regarding establishing an 
effective date as required under Dingess/Hartman, 19 Vet. 
App. at 484.  As mentioned above, this error can be remedied 
following this decision.  

It is further noted that in order to be consistent with  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to their 
claims. 38 C.F.R. § 3.159(b)(1).  In this case, the 
aforementioned letters from the RO generally advised the 
veteran to provide any other evidence or information that 
would support his claims.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. § 
3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, the record contains the veteran's service medical 
records, all of the veteran's VA records and all private 
records identified by the veteran and for which he requested 
VA's assistance to obtain.  He has not requested VA's 
assistance in obtaining any other evidence.  Also, the 
veteran has been provided a VA examination to address the 
severity of his disability, and further assessment is not 
necessary to make a decision on the appeal.  An industrial 
assessment is also of record and the Board finds that further 
assessment is not necessary in this regard.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Thoracic Spine

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

During the pendency of the veteran's claim, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

Under the old rating criteria, limitation of motion of the 
dorsal segment of the spine is rated as noncompensably 
disabling when slight, and as 10 percent disabling when 
moderate or severe.  38 C.F.R. § 4.71a, DC 5291 (prior to 
Sept. 26, 2003).  

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  As an equitable point of reference, the Board notes 
that for VA rating purposes normal range of motion of the 
thoracolumbar spine is flexion to 90 degrees, extension to 30 
degrees, lateral flexion to 30 degrees in each direction, and 
rotation to 30 degrees in each direction.  See 38 C.F.R. § 
4.71a, Plate V (2007).

Under the rating criteria in effect from September 23, 2002 
through September 25, 2003, intervertebral disc syndrome was 
rated as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months.......................................................
.................................................  60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
.......  40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
.....  20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
......  10

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a Diagnostic Code 5293 (2003).

The regulations regarding spine disabilities were revised 
effective September 26, 2003.  Under these regulations, a 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine.  See 38 C.F.R. § 
4.71a.  

Unfavorable ankylosis of the entire spine  
.........................................................  
100

Unfavorable ankylosis of the entire thoracolumbar spine  
...................................  50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine  
.............................................................
.................................  40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine  
.............................................................
............................  30

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  

Moreover, the new rating schedule for diseases and injuries 
of the spine provides for evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation. 

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months  
.............................................................
.........................................  60 

With incapacitating episodes having a  total duration of at 
least four weeks but  less than six weeks during the past 12  
months  
............................................................  
40

With incapacitating episodes having a  total duration of at 
least two weeks but  less than four weeks during the past 12  
months  
..........................................................  
20

With incapacitating episodes having a  total duration of at 
least one week but  less than two weeks during the past 12  
months  
..........................................................  
10

Id. 

In June 2003 the veteran was seen by VA for evaluation of the 
extent of his thoracic spine disability.  The examiner noted 
the veteran's history of VA treatment for recurrent back 
pain, identified primarily as muscle spasm pain, for which he 
was treated with cortisone and lidocane injections, as well 
as Flexeril, ibuprofen, hydrocodone and Vicodin.  The veteran 
denied any radicular symptomatology and described the pain as 
primarily across the region of his back just inferior to the 
lower scapular angle, bilaterally.  The veteran described the 
pain as severe and constant, and stated that this pain would 
sometimes extend up and down his back.  He also described 
"electric charges to the left butt and left thigh" as well 
as to the right buttock region.  He denied any bowel or 
bladder complication, as well as erectile dysfunction.  

Examination revealed a well-developed, well-nourished, 
generally healthy appearing adult male, who, however, 
demonstrated significant discomfort in his lower back, 
forcing him into a spine torsional position in which he was 
stooped forward and twisted primarily to the right as he 
ambulated.  He demonstrated difficulty rising from the chair 
and frequently changed position secondary to discomfort.  He 
was unable to stand upright during the examination and it was 
difficult to obtain an accurate evaluation of spinal posture.  
Right lateral flexion was to 11 degrees, with pain.  Left 
lateral flexion was to 28 degrees, with pain.  Flexion was to 
60 degrees, limited by pain.  With respect to extension, he 
was unable to obtain upright or neutral position due to back 
spasms.  Right rotation was to 12 degrees, with pain.  Left 
rotation was to 18 degrees, with pain.  The examiner noted 
sensitive and spastic muscles in the paravertebral area 
primarily of the latissimus dorsi muscles superiorly and of 
the bilateral trapezius muscles inferiorly.  

Neurologic function of the lower extremities demonstrated 
2+/4 reactivity to the patellar tendons and the Achilles 
tendons bilaterally.  The veteran had clonus x 2 beats 
bilaterally, which was within normal limits.  He had sensory 
function intact and motor function 5/5 against resistance to 
hamstring and quadriceps functions.  Laseague's maneuver was 
negative to full extension while seated.  

The examiner noted recent radiographic studies that showed no 
evidence of fracture of the thoracic spine, with normal 
appearing vertebral bodies, except for very minimal spurring 
in the mid-thoracic region.  The disc spaces were also noted 
as unremarkable and the perispinous soft tissues were normal.  
These radiographic studies showed an essentially normal 
thoracic spine.  Ultimately, the examiner assessed chronic 
muscle strain of the thoracolumbar region of the back and 
mild degenerative joint disease of the thoracic spine.  

With respect to his job, the veteran noted that he was then 
working as a lead welder, but that his back pain was 
affecting his productivity.  He remarked that he had to take 
about 6 to 8 sick days over the past year and that his 
employer had threatened termination if he were to take 
further sick days.    

In June 2006, the veteran was once again seen by VA for 
evaluation of his thoracic spine disability.  At the time, 
the veteran believed that the range of motion of his back had 
deteriorated and noted occasional flare-ups.  He also 
mentioned tingling, pain and numbness in the upper and lower 
extremities.  At the time, the veteran was a full-time 
student, and related that he had missed 4 or 5 classes per 
session because of illness or back pain.  He had left his 
profession as a welder due to lifting restrictions related to 
his back disability.  The veteran stated that he was able to 
walk around 2 miles, limited by pain and that he was limited 
to ascending 3 to 4 flights of stairs due to his back pain.  
He was able to lift and carry a maximum of 30 pounds, for 
short distances.  He was able to lift one gallon of water 
overhead with difficulty.  He was able to stand for a maximum 
of 30 minutes and was able to sit through a movie, but had to 
squirm in his seat.  He described his primary discomfort as 
between his shoulder blades and as constant with spasms.  He 
denied any radiation of pain into his upper extremities.  He 
denied day to day variation or flare-ups.  

Examination of the back revealed flexion to 30 degrees, 
active and passive, with repetition.  Extension was to 20 
degrees, active and passive, with repetition.  Bilateral 
flexion was to 25 degrees on the first repetition and 
lessened to 18 degrees after five repetitions.  Bilateral 
rotation was to 20 degrees, active and passive, with 
repetition.  There were no tender spots or deformities of the 
upper or lower back.  Straight leg raising was to 90 degrees 
bilaterally with good range of motion of the hips.  Sensation 
was intact on the thighs, calves and feet.  The examiner 
diagnosed thoracic spine strain, recurrent and lumbar sprain, 
recurrent.  He also diagnosed meralgia paresthetica, 
intermittent, secondary to lateral femoral cutaneous nerve 
compression in the inguinal crease, most likely.  He did not 
relate the meralgia paresthetica to the veteran's service 
connected back disability.  

An evaluation in excess of 40 percent for the veteran's 
thoracic spine disability requires a finding of 
incapacitating episodes or ankylosis of the spine.  With 
respect to the evidence outlined above, and based upon a full 
review of the veteran's medical records, the Board finds no 
evidence of ankylosis of the spine or incapacitating 
episodes.  In this regard, the Board notes that the veteran 
retains a fair amount of range of motion in his back and that 
he has not been prescribed bed rest and treatment by a 
physician, as required by regulation to establish a finding 
of incapacitating episodes.  Moreover, the Board notes that 
the old regulations are obviously irrelevant because the 
maximum evaluation provided thereunder is 10 percent.  
Accordingly, absent evidence showing ankylosis or 
incapacitating episodes, the Board must deny the veteran's 
claim for an evaluation in excess of 40 percent.  Along these 
lines, the Board also notes that the veteran's meralgia 
paresthetica does not warrant separate neurologic evaluation 
because it is unrelated to his back disability.  See 
38 C.F.R. § 4.25 (2007).  

TDIU

VA regulations provide that a total disability rating for 
compensation may be assigned, where the schedular rating is 
less than total, under certain requirements.  The first 
requirement under 38 C.F.R. § 4.16(a) is a determination in 
the judgment of the rating agency that the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  If the RO makes  
this determination, the veteran will be granted a TDIU if he 
has one service-connected disability rated at 60 percent or 
more disabling, or, if there are two or more disabilities, 
the veteran has a combined disability rated at 70 percent or 
more disabling, with one of the service connected 
disabilities rated at least 40 percent disabling.  For the 
above purpose of one 60 percent disability or one 40 percent 
disability, disabilities of one or both upper extremities 
including the bilateral factor will be considered as one 
disability.  See 38 C.F.R. §§ 4.16(a), 4.25 (2007).  
38 C.F.R. § 4.16(b) allows for a veteran who does not meet 
the threshold requirements for the assignment of a total 
rating based on individual  unemployability but who is deemed 
by the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful 
occupation by reason of  service-connected disabilities to be 
rated totally disabled.  38 C.F.R. § 4.16(b). 

If a veteran does not meet the threshold requirements for the 
assignment of a total rating based on individual 
unemployability but is deemed by the Director of Compensation 
and Pension Services to be unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, the veteran may be rated totally 
disabled.  See 38 C.F.R. § 4.16(b).  VA must consider the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
bearing on his employability.  A total disability exists when 
a service-connected impairment renders it impossible for the 
average person to follow a substantially gainful occupation.  
See 38 C.F.R. § 3.340.  The criteria for determining 
unemployability also includes a subjective standard; veterans 
are rated totally disabled if, in light of their individual 
circumstances, they are unable to secure and follow a 
substantially gainful occupation as the result of a service-
connected disability, regardless of whether an average person 
would be rendered unemployable by  the circumstances.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75- 91); 57 Fed. Reg. 2317 
(1992).  A veteran's unemployment or difficulty obtaining 
employment is not, by itself, enough to prove 
unemployability.  Moreover, a high rating does not itself 
indicate that the impairment makes it difficult for the 
veteran to acquire or retain employment.  Rather, the record 
must reflect some factor which places the veteran in a 
different position than other veterans with the same 
disability rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

There is no indication that the veteran has any non-service 
connected disabilities; however, the Board notes that non-
service connected disabilities may not be considered in 
determining whether the veteran is entitled to a TDIU.  See 
38 C.F.R. § 3.341(a); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Therefore, the Board must assess whether the 
veteran's psychiatric disorder alone renders him unable to 
secure employment. 

At the aforementioned June 2003 VA examination, the examiner 
commented on the effect of the veteran's thoracic spine 
disability on his ability to maintain employment.  In this 
regard, the examiner stated that the veteran should be 
considered unemployable for his current line of work or any 
line of work entailing heavy lifting or straining or bending 
and stooping.  

The Board notes that the evidence of record suggests that the 
veteran has had difficulty maintaining employment due to his 
thoracic spine disability.  Of record, are employment records 
from a previous employer, which show that the veteran was 
terminated from his position as a welder in October 2003 due 
to doctor-prescribed limitations resulting from his back 
disability.  

Apparently, shortly after the veteran was terminated, he 
sought VA's assistance for vocational rehabilitation.  Of 
record is a January 2004 career assessment, which showed that 
the veteran was amenable to numerous alternative career 
choices, among which he notably chose that of a Wildlife 
Biologist.  These records also reflect that the veteran was 
attending college in furtherance of this goal.  The records 
also contain a March 2004 notation reflecting the 
availability of sufficient Wildlife Biologist positions 
entailing light-duty available in the area of the veteran's 
locale, which were described as "bread and butter."  The 
veteran's vocational rehabilitation records also show that 
there were several similar occupations that he could pursue 
with his education.  

The Board highlights that entitlement to a TDIU is based on 
the inability to maintain substantially gainful employment, 
not that he is unemployed or unable to do the work he 
previously did.  The finding that the veteran's service-
connected disabilities render him unemployable is a broader 
finding that he cannot maintain substantially gainful 
employment.

Entitlement to a TDIU must be denied.  The Board is cognizant 
that the veteran is unable to do the work he previously did 
as a welder.  Initially, the Board also notes that the 
veteran does not meet the threshold standards for a TDIU 
because his sole service-connected disability is not rated as 
60 percent or more disabling.  Accordingly, the Board must 
evaluate whether the veteran could be eligible for a TDIU 
under the alternative standards.  With respect to these 
standards for establishing a TDIU, the evidence indicates 
that the veteran is able to obtain substantially gainful 
employment in numerous other fields, as reflected in the 
January 2004 career assessment.  Moreover, the evidence 
indicates that once the veteran completes his vocational 
rehabilitation, he will be able to obtain gainful employment 
as a Wildlife Biologist.  Moreover, the evidence, 
particularly the January 2004 career assessment, indicates 
that the average person would not be precluded from finding 
gainful employment under the circumstances.  Under these 
circumstances, although the veteran is precluded from his 
prior work as a welder, the evidence strongly indicates that 
he has the ability to obtain other substantially gainful 
employment unimpeded by his service-connected disability and 
the claim for a TDIU must be denied.  




ORDER

Entitlement to an evaluation in excess of 40 percent for a 
disability of the thoracic spine is denied.

A total disability rating based on individual unemployability 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


